Per Curiam:

Upon consideration of the return of the appellant to the rule issued January 19,1931, to show cause why the interlocutory decree of the specially constituted District Court of the United States for the Western District of Missouri, entered herein March 15,1930, should not be vacated and the cause remanded to that court with directions to dismiss the case as moot,
Messrs. Walter E. Sloat and Stratton Shartel for appellant.
No appearance for appellee.
It is now here ordered that the interlocutory decree of the said specially constituted District Court entered in this cause March 15, 1930, be, and the same is hereby, vacated, and the cause is remanded to that court with directions to dismiss the case as moot, without costs to either party. United States v. Hamburg American Co., 239 U. S. 466, 475; Berry v. Davis, 242 U. S. 468, 470; Commercial Cable Co. v. Burleson, 250 U. S. 360; Heitmuller v. Stokes, 256 U. S. 359; Brownlow v. Schwartz, 261 U. S. 216; Norwegian Co. v. Tariff Commission, 274 U. S. 106, 112; United States v. Anchor Coal Co., 279 U. S. 812.